Citation Nr: 1234669	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of both shoulders.

2.  Entitlement to service connection for arthritis of both elbows.

3.  Entitlement to service connection for arthritis of the neck.

4.  Entitlement to service connection for arthritis of both hips.

5.  Entitlement to service connection for arthritis of both ankles.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	James Brakewood, Agent


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from November 1979 to November 1982 and from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In April 2012 the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2008 the Veteran claimed that he was entitled to service connection for arthritis of both shoulders, arthritis of both elbows, arthritis of the neck, arthritis of both hips, and arthritis of both ankles, all secondary to his service-connected bilateral knee arthritis.  VA medical records dated in October 2007 indicate that the Veteran had osteoarthritis of the shoulders, cervical spine, hips and right ankle.  A March 2009 VA treatment record notes that the Veteran had cervical disc disease and osteoarthritis of the shoulders, elbows, hips and ankles.  Because the Veteran currently has arthritis of the claimed joints and because he asserts that these disabilities are secondary to his service connected right and left knee disabilities a VA examination is necessary in order to determine if the Veteran's claimed joint disabilities are aggravated by the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.179(c)(4).

An October 2007 VA outpatient treatment report indicates that a sleep study was recently, or would soon be, performed.  The October 2009 statement of the case states that sleep apnea had been diagnosed by a December 31, 2007 polysomnogram.  These VA medical records showing diagnosis, evaluation, and treatment of the Veteran for sleep apnea are not of record and must be obtained and associated with the record.  See 38 C.F.R. § 3.179(c)(2).

VA and private medical evidence relevant to the Veteran's service connection claims have been associated with the Veteran's claims file subsequent to the October 2009 statement of the case.  The case was transferred from the RO to the Board in July 2012 without the issuance of a supplemental statement of the case evaluating the evidence received since the October 2009 statement of the case.  A supplemental statement of the case evaluating this evidence must be issued.  See 38 U.S.C.A. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's December 31, 2007 polysomnogram and all other VA medical records related to treatment for sleep apnea, dated from October 2007 to present.  All records obtained should be associated with the claims file.

2.  Obtain and associate with the record the Veteran's VA treatment records dated from February 2011 to present.

3.  After the Veteran's VA medical records described above have been associated with the claims file, provide the Veteran a VA examination of the shoulders, elbows, cervical spine, hips, and ankles.  The Veteran's claims file should be provided to, and reviewed by, the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether any of the Veteran's claimed arthritis of the shoulders, elbows, cervical spine, hips, or ankles is caused, or aggravated by, the Veteran's service-connected bilateral knee arthritis.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the Veteran's claimed arthritis disabilities that is proximately due to or the result of the service-connected bilateral knee disabilities, and not due to the natural progress of the shoulder, elbow, cervical spine, hip, or ankle disabilities.   A rationale for all opinions should be provided.

4.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case which evaluates all evidence received subsequent to the October 2009 statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



